El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Alfonso Vázquez presentó ante esta Corte una solicitud de certiorari para revisar cierta orden o resolución dictada por la. Corte de Distrito de Ponee en el caso de Luis J. Nicole v. Ramón Montalvo et al., sobre d.años y perjuicios, en el cual el recurrente fue admitido como interventor.
De los autos que tenemos a la vista aparecen los hechos que narramos a continuación: ante la Corte de Distrito de Ponee se radicó la demanda en reclamación de daños y per-juicios de Luis J. Nicole contra Ramón Montalvo y Aníbal Comolly. Para asegurar la efectividad de la sentencia que pudiera recaer en dicho caso se expidió una orden de embargo contra los'bienes de los demandados, en virtud de la cual el márshal de la Corte de Distrito de Mayagüez em-bargó en el Barrio “Retiro” de San Germán, un truck marea “Dodge” licencia HP1287, propiedad del deiüandado Ramón Montalvo, el cual fuá trasladado a la ciudad de Ponce y de-jado en manos de Manuel Fre^des, en su carácter de depo-. sitario del mismo. Fue entonces que el peticionario, Alfonso Vázquez, radicó, previo permiso coneedídole por la corte inferior, una solicitud alegando que el truck embargado a Ra-món Montalvo estaba gravado con una hipoteca a su favor por la suma de $2,000 inscrita en el Registro de la Propie-dad de San Germán y que, por lo tanto, el embargo trabado era nulo y sin valor alguno por no haberse consignado pre-viamente por el demandante Luis J. Nicole en la secretarial de la Corte de Distrito de Ponee el importe de la hipoteca, *600sus intereses y el crédito para costas, gastos y honorarios de abogado; y además, porque estando inscrita la hipoteca, el truck no podía ser removido del sitio en que se encontraba sin el consentimiento por escrito del acreedor hipotecario. El demandante Luis J. Nicole radicó su contestación a la referida moción alegando, entre otras defensas, que el men-cionado contrato de hipoteca sobre bienes muebles era nulo por ser ol mismo simulado y no haber mediado consideración. Vista la moción, la corte inferior, con fecha 10 de agosto de 1945, resolvió que de acuerdo con la sección 10 de la Ley mhn. 19 de 3 de junio de 1927 (pág. 491) y la sección 9 de la misma ley, según fuera enmendada por la (Ley núm. 71) de 5 de mayo de 1930 (pág. 449), y la decisión de este Tribunal Supremo en Araújo v. Arena, 60 D.P.R. 284, el embargo trabado sobre el truck era nulo; disponiendo, en su consecuencia, que el mismo fuera entregado por el de-positario Manuel Freytes al interventor Alfonso Vázquez para que fuera restituido al sitio donde se encontraba en San Germán al ser embargado; y disponiendo, además, que si el demandante Luis J. Nicole consignaba en la secretaría dé la corte la suma de $2,000 o sea el importe de la hipoteca, y los intereses que se adeudaren, dentro de las 48 horas des-pués de ser notificado de esta resolución, entonces quedaría el embargo trabado con toda fuerza y valor legal y sujeto a las consecuencias del litigio principal. Con vista de la anterior resolución, el márshal de la corte inferior, con fecha 17 de agosto de 1945, previo mandamiento expedido al efecto por el secretario, y sin que mediara la orden de rigor de la corte, ocupó y entregó el truck en cuestión al interventor Al-, fonso Vázquez. No conforme con la resolución, el deman-dante Nicole apeló para ante este Tribunal con fecha 17 de agosto de 1945; y tres días más tarde radicó ante la corte inferior una moción solicitando se ordenara al márshal que se incautara de y entregara en custodia leyis el referido truck al depositario Manuel Freytes, alegando que la resolución *601anulando el embargo no tenía el carácter de firme por ser la misma apelable para ante el Tribunal Supremo dentro del término de treinta días, a partir desde la fecha de su noti-ficación, estando impedido por ley el interventor de ejecu-tarla, siendo, por tanto, nula la actuación del secretario al expedir la orden de ejecución sin la previa autorización de la corte y nula asimismo la del márslial al ejecutarla. Cele-brada la vista de esta última moción, la corte inferior, con fecha 28 de agosto de 1945, resolviendo la cuestión planteada, invocando los artículos 297 y 298 del Código de Enjuicia-miento Civil y la doctrina sentada por este Tribunal en los casos de Garzot v. Garzot, 49 D.P.R. 350; National City Bank v. Arjona, Juez, 49 D.P.R 355; Ríos v. Chábriel, 54 D.P.R. 628; Municipio v. Corte de Humacao, 60 D.P.R. 171; y Rivera v. Martínez, 27 D.P.R. 475 declaró que el escrito de apelación interpuesto por la parte demandante suspendía todos los procedimientos posteriores en el caso y que el man-damiento expedido por el secretario al marshal de la corte, para la entrega del truck al interventor no tenían valor ni efecto legal alguno. En su consecuencia, ordenó que el truck ocupado por dicho interventor volviese al poder del deposi-tario legal Sr. Manuel Freytes, en custodia legis, hasta tanto se resuelva la apelación interpuesta por el demandante y apelante.
Alega el peticionario, como motivo de su recurso: (1) Que la última resolución o sea la dictada el 28 de agosto de 1945 es contraria a las acciones 9 y 10 de la Ley núm. 19 de 3 de junio de 1927, según fué enmendada por la del 5 de mayo de 3930, y la jurisprudencia sentada por este Tribunal Supremo en los casos de United Porto Rican Bank v. Ruiz, 43 D.P.R. 528; United Porto Rican Bank v. González, 46 D.P.R. 781, y Araújo v. Arenas, 60 D.P.R. 284, 299; y (2) que la resolución de 10 de agosto de 1945 no es de carácter de-finitivo ni apelable, a tenor de la doctrina sentada por este *602Tribunal Supremo en los casos de Espada v. Sepúlveda, 20 D.P.R. 138 y Rivera v. Rivera, 56 D.P.R. 205.
Que la resolución de 10 do agosto de 1945 declarando nulo el embargo del automóvil hipotecado, es apelable, es una cuestión sobre la cual no cabe dudar. El artículo 295, inciso 3 del Código de Enjuiciamiento Civil, dispone expresamente que podrá apelarse para ante esta Corte Suprema de una providencia dictada por una corte de distrito “anulando o negándose a anular un embargo”.
 La cuestión a resolver es si la apelación interpuesta por el demandante Nicole, suspendió los efectos de la orden apelada. En opinión emitida por este Tribunal en National City Bank v. Corte, 47 D.P.R. 128, se resolvió que la apelaeión de una providencia anulando o negándose a anular un embargo suspende sus efectos. Considerando que la cuestión es de suma trascendencia, creemos conveniente examinar los fundamentos que se adujeron para sostener el criterio que entonces prevaleció.
La Ley para Asegurar la Efectividad de Sentencias del año 1902 (Comp. 1911, sees. 5233-5250), en su artículo 14, prescribe:
“Todas las pretensiones que se dedujeren por cualquiera de las partes en el curso del juicio con relación al aseguramiento de sen-tencia, se sustanciarán en pieza separada, dándose traslado a la. parte contraria, con citación para una comparecencia ante cual-quiera de los jueces, en la cual se propondrán y practicarán las pruebas que cada una de las partes propusiere y fueren pertinentes, resolviéndose acto seguido por el Tribunal la cuestión propuesta, sin que en ningún caso tales cuestiones sean obstáculos para la con-tinuación del pleito principal. Entre la citación y la comparecen-cia de estos juicios verbales no mediará un término mayor de cinco días, y no se suspenderá la celebración de los mismos por ningún motivo. Toda resolución del tribunal ser A ejecutoria desde luego, y pudiendo consignarse por la parte perjudicada la oportuna protesta, a los efectos del recurso que la Ley de Procedimientos le conceda contra la sentencia definitiva.” (Bastardillas nuestras.)
*603Al examinar detenidamente toda la sección, vemos el pro-pósito del legislador de que las cuestiones relacionadas con los embargos se resuelvan rápidamente. Establece que en-tre la citación y comparecencia en estos juicios no debe me-diar un término mayor de cinco días, probibe expresamente la suspensión de los mismos por motivo alguno y termina con la disposición al efecto de que la resolución dictada sur-tirá efecto inmediatamente, reservando a la parte perjudi-cada el derecho de consignar su protesta a los efectos del remedio que la Ley le concedía de revisarla dentro de la apelación contra la sentencia definitiva.
Ya hemos hecho referencia al remedio que concedió el Código de Enjuiciamiento en. su art. 295 al prescribir espe-cíficamente que son apelables las órdenes dictadas en estos procedimientos. Pero el Código de Enjuiciamiento Civil dis-pone en su art. 297 que formalizada una apelación producirá el efecto de suspender todo procedimiento en la corte inferior respecto a la sentencia u orden apelada. ¿Es aplicable esa disposición a una orden dictada anulando o negándose a anular un embargo a pesar de la disposición expresa de la ley especial para asegurar la efectividad de sentencias al efecto de que las providencias dictadas en esos juicios serán efectivas desde luego? Al resolver la cuestión planteada no podemos perder de vista que el Código de Enjuiciamiento Civil es una ley de carácter general y que la Ley para Ase-gurar la Efectividad de Sentencias es de carácter especial. Por consiguiente, aplicando el principio de hermenéutica legal al efecto de que cuando existe conflicto entre una ley general y una especial, el precepto de esta última debe preva-lecer, tendremos que concluir que si bien una resolución anu-lando o negándose a anular un embargo es apelable por dis-posición expresa del art. 295 del Código de Enjuiciamiento Civil, la apelación no suspende los efectos de la resolución apelada, a virtud de lo dispuesto en el art. 14 de la Ley para Asegurar la Efectividad de Sentencias.

*604
Por los fundamentos expuestos, se revoca el caso de The National City Bank v. Corte, supra, y procede anular la re-solución del juez inferior de fecha 28 de agosto de 1945 en tanto en cuanto ordenó la suspensión de la resolución de 10 de agosto de 1945 anulando el embargo, debiendo devolverse los 'autos a la corle inferior para ulteriores procedimientos consistentes con esta opinión.

El Juez Asociado Sr. Córdova no intervino.